DETAILED ACTION
This action is in response to communication filed on 01 August 2022. Claims 1-2, 15, 18 and 20 have been amended. No claims have been canceled or added. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	Claims 1-4, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over RICCI (US20160059865A1) in view of DAVIS et al. (US20190121522A1).

As to claim 1, RICCI  teaches a display device, comprising: a sensor; a display; and a processor (See figs. 4-10, par. 0278, wherein arrangement or configuration for sensors within a vehicle 104 is as shown in FIG. 5A; par. 0254, the communications channels/zones 404 can interconnect one or more displays, such as, remote display 1 444, remote display N 448, and console display 452; par. 0256, environment 400 shown in FIG. 4 can include a collection of blade processors; as taught by RICCI) configured to: detect a hand of a user using the sensor (See figs. 11A-11K, pars. 0189-0199, for example par. 0189 wherein fig. 11A is a graphical representation of an embodiment of a gesture that a user may perform to provide input to a vehicle control system; as taught by RICCI), and control the display to display information corresponding to a specific function executed based on a gesture made by the detected hand (See figs. 11A-11K, par. 0418 wherein the gesture 1140 in FIG. 11I may be executed by a person when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140 to complete some function with the vehicle 104. For example, gesture 1140 may change the station of the radio in the vehicle; as taught by RICCI), wherein the processor is configured to: set a primary user of the display (See fig. 5, par. 0285, wherein the zone 512 the user device is located in may have an impact on the type of communications, available bandwidth, the types of other devices or vehicle systems or subsystems the device could communicate with, and the like. As a brief introduction, internal communications with zone A 512A may be given preferential treatment over those communications originating from area 2 508B, which could have in itself, preferential treatment over communications originating within area N 508N; as taught by RICCI), and determine whether to execute the specific function according to whether the detected hand is a hand of the primary user (See figs. 11A-11K, pars. 0012-0111, for example par. 0027, wherein determining a position of the user in the vehicle and one or more of enable and disable certain settings or preferences in the profile based on the determined position; as taught by RICCI).
RICCI does not teach wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (ii) a second passenger on a second seat as a primary user of the second display, wherein controlling the display comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display.
In similar field of endeavor, DAVIS teaches wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display (See fig. 35, par. 0621, wherein FIG. 35 illustrates a vehicle mounted AGUI system comprises an AGUI device 901 mounted on the ceiling of the vehicle where it can map out the interior of the vehicle including the location of the driver 1002 and any passengers 1020. The front window may be uses to project a heads-up display for the driver; as taught by DAVIS) and (ii) a second passenger on a second seat as a primary user of the second display (See fig. 35, par. 0621, wherein a side window may be used as a display for the passenger; as taught by DAVIS), wherein controlling the display comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger (See fig. 28, par. 0612, wherein the AGUI system detects the location and field of view of the two users and also detects body parts of the users that can be used to indicate gestures to control the AGUI system; as taught by DAVIS), and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display (See par. 0816, wherein different users may be assigned different levels of access to the core platform and/or to the interfaces, controls, programs and/or applications assigned to each device, appliance, object, area or space. An example would be a household with one or more children of different ages where a younger child may have no access or control over the interface assigned to a specified device such as an oven and may be assigned limited access or controls to the interface assigned to another device, object, appliance or other display surface such as a refrigerator wherein the child may only access and interface with certain sections or tasks of the refrigerator such as the water dispenser or a vegetable or snack drawer or may only open the refrigerator at specific times set by an authorized user; as taught by DAVIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI device to include the teachings of DAVIS wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (ii) a second passenger on a second seat as a primary user of the second display, wherein controlling the display comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display. Such a person would have been motivated to make this combination as a drawback of the existing technology is that the present day solutions are inflexible and limited in their use. Display setups incorporating user interfaces are difficult to set up, configure, and interact with. There is a need for an improved graphical user interface (DAVIS, par. 0006).

As to claim 2, RICCI  and DAVIS teach the limitations of claim 1. DAVIS further teaches wherein the processor is configured to, based on (i) the determination that the detected hand is not the hand of the primary user and (ii) a predetermined condition being satisfied, execute the first function (See par. 0816, wherein while a teenager may have unlimited access to the interfaces of all or most devices, appliances but may have limited access to the family vehicle or vehicles with access limited to locking or unlocking the vehicle or adjusting the temperature but an authorized user may needed to remotely start the engine or unlock the steering wheel enabling the teenager to drive; as taught by DAVIS).

As to claim 3, RICCI  and DAVIS teach the limitations of claim 1. RICCI  further teaches wherein functions executable through the display are classified into first and second groups, and wherein the processor is configured to, in case the detected hand is not the hand of the primary user, execute the specific function when the specific function is classified as the first group (See par. 0428, wherein A user may have different gestures for each zone 512 or area 508 within the vehicle. The gestures that do certain things while driving may do other things while in a different area 508 of the vehicle 104. Thus, the user may use a first set of gestures while driving and a second set while a passenger; as taught by RICCI).

As to claim 4, RICCI  and DAVIS teach the limitations of claim 2. RICCI  further teaches wherein the processor is configured to, in case the detected hand is not the hand of the primary user, execute the specific function (See fig. 12A, par. 0428, wherein one or more users may share gestures as shown in portion 1232; as taught by RICCI) when a specific situation of the primary user is detected (See par. 0316, wherein In response to detecting the movement and/or the direction associated with the movement, the passenger may be prevented from interfacing with and/or accessing at least some of the vehicle control features; as taught by RICCI).

As to claim 7, RICCI  and DAVIS teach the limitations of claim 1. RICCI  further teaches wherein the processor is configured to, when a first hand gesture made by a first user and a second hand gesture made by a second user are inputted within a predetermined time, execute a first function corresponding to the first hand gesture in preference to a second function corresponding to the second hand gesture, and wherein the first user is the primary user, and the second user is a user other than the primary user (See par. 0510, wherein an example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict); as taught by RICCI).

As to claim 8, RICCI  and DAVIS teach the limitations of claim 7. RICCI  further teaches wherein the processor is configured to, not perform the second function when the first and second functions conflict with each other (See par. 0510, wherein an example of the multiple profiles that can be managed by a single vehicle are as follows: (as should be appreciated, rules/preferences may exist such that the vehicle uses one user's settings instead of another user's settings, e.g., driver instead of back seat passenger in the event of a conflict); as taught by RICCI).

As to claim 9, RICCI  and DAVIS teach the limitations of claim 8. RICCI  further teaches wherein the processor is configured to execute the second function after performing the first function when the first and second functions do not conflict with each other (See par. 0510, wherein for example the user 1 (driver) seat position is Position 2, and  user 2 (front seat passenger) seat position is 3; as taught by RICCI).

As to claim 11, RICCI  and DAVIS teach the limitations of claim 1. RICCI  further teaches wherein the processor is configured set a user sitting on a predetermined seat that corresponds to the display as a primary user (See par. 0012, wherein a position detection module adapted to determine a position of the user in the vehicle and one or more of enable and disable certain settings or preferences in the profile based on the determined position; as taught by RICCI).


As to claim 12, RICCI  and DAVIS teach the limitations of claim 11. RICCI  further teaches wherein the processor is configured to determine whether the detected hand is a hand of the user sitting on the predetermined seat based on an image of seats in a vehicle captured using the sensor (See par. 0012, wherein a position detection module adapted to determine a position of the user in the vehicle and one or more of enable and disable certain settings or preferences in the profile based on the determined position; as taught by RICCI).

As to claim 13, RICCI  and DAVIS teach the limitations of claim 11. RICCI  further teaches wherein the processor is configured to: acquire an image of a hand of the primary user captured using the sensor, and compares the acquired image with a captured image of the detected hand to determine whether the detected hand is the hand of the primary user (See par. 0370, wherein the user identification module 822 may be configured to identify a user 216 associated with the vehicle 104. The identification may be based on user profile information that is stored in profile data 252. For instance, the user identification module 822 may receive characteristic information about a user 216 via a device, a camera, and/or some other input. The received characteristics may be compared to data stored in the profile data 252. Where the characteristics match, the user 216 is identified; as taught by RICCI).

As to claim 14, RICCI  and DAVIS teach the limitations of claim 14. RICCI  further teaches wherein the processor is configured to, when the predetermined seat is occupied by a passenger, control the display to display capturing guidance information for capturing a hand of the passenger on board (See par. 0330, wherein biometric sensors 756 may be employed to identify and/or record characteristics associated with a user 216. It is anticipated that biometric sensors 756 can include at least one of image sensors, IR sensors, fingerprint readers, weight sensors, load cells, force transducers, heart rate monitors, blood pressure monitors, and the like; as taught by RICCI).

24.	Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over RICCI (US20160059865A1) in view of DAVIS et al. (US20190121522A1) and further view of LEE et al. (US20120062558A1).

As to claim 5, RICCI  and DAVIS teach the limitations of claim 2. RICCI  and DAVIS do not teach wherein the processor is configured to, in case the detected hand is not the hand of the primary user, control the display to output an object corresponding to the detected hand when the predetermined condition is satisfied.
In similar field of endeavor, LEE teaches wherein the processor is configured to, in case the detected hand is not the hand of the primary user, control the display to output an object corresponding to the detected hand when the predetermined condition is satisfied (See fig. 4A, par. 0084, wherein when the user's hand is sensed through analysis of visual data acquired through the camera 121 while the stereoscopic 3D image is being displayed (S210), the controller 180 displays a stereoscopic 3D pointer in the stereoscopic 3D image (S215); as taught by LEE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI  and DAVIS device to include the teachings of LEE wherein the processor is configured to, in case the detected hand is not the hand of the primary user, control the display to output an object corresponding to the detected hand when the predetermined condition is satisfied. Such a person would have been motivated to make this combination as there is a need to consider a method for controlling the operation of the mobile terminal using a stereoscopic 3D pointer, which enables the user to conveniently select a specific object and to activate a corresponding function through intuitive manipulation in a 3D space (LEE, par. 0010).

As to claim 6, RICCI, DAVIS and LEE teach the limitations of claim 5. LEE further teaches wherein the processor is configured to control the display such that a method of outputting the object is changed according to a gesture of the detected hand (See fig. 4A, par. 0086, wherein when movement of the user's hand is sensed through analysis of visual data acquired through the camera 121 (S220), the controller 180 performs a control operation for moving (i.e., changing) the apparent position of the stereoscopic 3D pointer in the stereoscopic 3D image according to movement of the user's hand (S225); as taught by LEE). The motivation to combine is the same as that used for claim 1.

As to claim 10, RICCI  and DAVIS teach the limitations of claim 9. RICCI  and DAVIS do not teach wherein the processor is configured to control the display such that first and second objects that respectively correspond to a hand of the first user and a hand of the second user are outputted, and wherein the first and second objects are different graphic objects. 
In similar field of endeavor, LEE teaches wherein the processor is configured to control the display such that first and second objects that respectively correspond to a hand of the first user and a hand of the second user are outputted (See Figs 7A-7D, par. Par. 0099, wherein images may be acquired through the first and second cameras 121 a and 121 b as shown in FIG. 7( b) and a stereoscopic 3D pointer 405 in the shape of a hand generated through the acquired images may be displayed in the box 403 as shown in FIG. 7(c); as taught by LEE), and wherein the first and second objects are different graphic objects (See Figs 7A-7D, par. Par. 0085, wherein images may be acquired through the first and second cameras 121 a and 121 b as shown in FIG. 7( b) and a stereoscopic 3D pointer 405 in the shape of a hand generated through the acquired images may be displayed in the box 403 as shown in FIG. 7(c); as taught by LEE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI  and DAVIS device to include the teachings of LEE wherein the processor is configured to control the display such that first and second objects that respectively correspond to a hand of the first user and a hand of the second user are outputted, and wherein the first and second objects are different graphic objects. Such a person would have been motivated to make this combination as there is a need to consider a method for controlling the operation of the mobile terminal using a stereoscopic 3D pointer, which enables the user to conveniently select a specific object and to activate a corresponding function through intuitive manipulation in a 3D space (LEE, par. 0010).

24.	Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RICCI (US20160059865A1) in view of DAVIS et al. (US20190121522A1) and further view of TAKADA et. al. (US20170192629A1).

As to claim 15, RICCI  teaches a display device, comprising: a sensor; a display; and a processor (See figs. 4-10, par. 0278, wherein arrangement or configuration for sensors within a vehicle 104 is as shown in FIG. 5A; par. 0254, the communications channels/zones 404 can interconnect one or more displays, such as, remote display 1 444, remote display N 448, and console display 452; par. 0256, environment 400 shown in FIG. 4 can include a collection of blade processors; as taught by RICCI) configured to: detect a hand of a user using the sensor (See figs. 4-10, par. 0278, wherein arrangement or configuration for sensors within a vehicle 104 is as shown in FIG. 5A; par. 0254, the communications channels/zones 404 can interconnect one or more displays, such as, remote display 1 444, remote display N 448, and console display 452; par. 0256, environment 400 shown in FIG. 4 can include a collection of blade processors; as taught by RICCI) and control the display to display information corresponding to a specific function executed based on to a gesture made by the detected hand (See figs. 11A-11K, par. 0418 wherein the gesture 1140 in FIG. 11I may be executed by a person when the person opens their hand 1164 and moves their hand in a back and forth direction 1148 as a gesture 1140 to complete some function with the vehicle 104. For example, gesture 1140 may change the station of the radio in the vehicle; as taught by RICCI).
RICCI  does not teach set a primary user of the display, wherein the processor is configured to control the display such that an object corresponding to the detected hand is outputted, and wherein the object includes a gesture guidance area that corresponds to a space within a predetermined range with respect to a location of the detected hand; wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (ii) a second passenger on a second seat as a primary user of the second display, wherein controlling the display to display the information comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display.
In similar field of endeavor, TAKADA teaches wherein the processor is configured to control the display such that an object corresponding to the detected hand is outputted (See figs. 3a-3b, par. 0083, wherein if a fixed or certain time period (for example, 0.5 seconds) has elapsed in the state in which the driver's hand is raised into the region 202 of FIG. 2(a) (S310: YES), then it is determined that the starting condition for operation is satisfied, and the display upon the external display unit 109 is changed over so that a menu that is an operation guide for reply operation slides over from the right side of the screen; as taught by TAKADA), and wherein the object includes a gesture guidance area that corresponds to a space within a predetermined range with respect to a location of the detected hand (See figs. 5C, par. 0087, wherein icon 502 is an operation guide that means that if, with the user's hand in the raised state, he performs a gesture in the upward, leftward, or downward direction; as taught by TAKADA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI  device to include the teachings of TAKADA wherein the processor is configured to control the display such that an object corresponding to the detected hand is outputted, and wherein the object includes a gesture guidance area that corresponds to a space within a predetermined range with respect to a location of the detected hand. Such a person would have been motivated to make this combination as it is possible to enhance the security and the ease of actuation of an in-vehicle device by a driver during driving (TAKADA, par. 0017).
RICCI and TAKADA do not teach set a primary user of the display, wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (ii) a second passenger on a second seat as a primary user of the second display, wherein controlling the display to display the information comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display.
In similar field of endeavor, DAVIS teaches set a primary user of the display (See fig. 35, par. 0621, wherein an AGUI device 901 mounted on the ceiling of the vehicle where it can map out the interior of the vehicle including the location of the driver 1002 and any passengers 1020; as taught by DAVIS), wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (See fig. 35, par. 0621, wherein FIG. 35 illustrates a vehicle mounted AGUI system comprises an AGUI device 901 mounted on the ceiling of the vehicle where it can map out the interior of the vehicle including the location of the driver 1002 and any passengers 1020. The front window may be uses to project a heads-up display for the driver; as taught by DAVIS) (ii) a second passenger on a second seat as a primary user of the second display (See fig. 35, par. 0621, wherein a side window may be used as a display for the passenger; as taught by DAVIS), wherein controlling the display to display the information comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger (See fig. 28, par. 0612, wherein the AGUI system detects the location and field of view of the two users and also detects body parts of the users that can be used to indicate gestures to control the AGUI system; as taught by DAVIS), and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display (See par. 0816, wherein different users may be assigned different levels of access to the core platform and/or to the interfaces, controls, programs and/or applications assigned to each device, appliance, object, area or space. An example would be a household with one or more children of different ages where a younger child may have no access or control over the interface assigned to a specified device such as an oven and may be assigned limited access or controls to the interface assigned to another device, object, appliance or other display surface such as a refrigerator wherein the child may only access and interface with certain sections or tasks of the refrigerator such as the water dispenser or a vegetable or snack drawer or may only open the refrigerator at specific times set by an authorized user; as taught by DAVIS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI and TAKADA device to include the teachings of DAVIS wherein set a primary user of the display, wherein the display includes a first display and a second display, wherein setting the primary user of the display comprises setting (i) a first passenger on a first seat as a primary user of the first display and (ii) a second passenger on a second seat as a primary user of the second display, wherein controlling the display to display the information comprises: displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display. Such a person would have been motivated to make this combination as a drawback of the existing technology is that the present day solutions are inflexible and limited in their use. Display setups incorporating user interfaces are difficult to set up, configure, and interact with. There is a need for an improved graphical user interface (DAVIS, par. 0006).

As to claim 16, RICCI, DAVIS and TAKADA teach the limitations of claim 15. TAKADA further teaches wherein the processor is configured to control the display to display information corresponding to a gesture made by the detected hand within the predetermined range of space (See figs. 5b, par. 0083, wherein if the hand of the user has been detected within the region 202, it would also be acceptable to arrange for the messenger application 113, along with outputting a sound effect to inform the user of this fact and thereby notifying the user so that he can recognize it by ear, also to issue a visual notification by shifting the icon 501 to the right side as shown in FIG. 5(b) or by changing the color of this icon, so that the fact can be recognized visually; as taught by TAKADA).



As to claim 17, RICCI, DAVIS and TAKADA teach the limitations of claim 16. RICCI  further teaches wherein the processor is configured to control the display such that an icon moving according to the location of the detected hand is outputted to the gesture guidance area (See figs. 5d, par. 0088, wherein the icons 504 mean that, when a gesture action corresponding to the direction that is shown (i.e. an upward hand gesture or a downward hand gesture) is performed, the corresponding operation will be performed; as taught by TAKADA).

As to claim 20, RICCI, DAVIS and TAKADA teach the limitations of claim 15. RICCI  further teaches wherein the display is set to one of a plurality of preset modes according to a predetermined condition, and wherein the processor is configured to set a mode of the display to one of the plurality of modes based on user's state information sensed by the sensor (See fig. 28, par. 0563, wherein in step S2816, the parental control mode of the vehicle is activated. Next, in step S2820, certain vehicle functions can be limited based on “rules” associated with a parental control mode profile. Then, in step S2824, vehicle reporting, as discussed herein, can optionally be turned on. Additionally, in step S2828, smart context sensing can also be optionally turned on. As discussed, smart context sensing can be used to assist with ensuring children arrive home prior to their curfew, can be used to require a driver to take a breathalyzer after being parked outside of a restaurant/bar, or the like. Furthermore, in step S2832, one or more rules based functions can also be turned on that, for example, limit vehicle's performance, limit infotainment availability, and the like; as taught by RICCI).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over RICCI (US20160059865A1) in view of DAVIS et al. (US20190121522A1) and further view of LEE et. Al. (US20140354791A1) [hereafter LEE2].

As to claim 18, RICCI, DAVIS and TAKADA teach the limitations of claim 15. RICCI  further teaches based on the first seat and the second seat being occupied by the first and second passengers (See fig. 5B, par. 0281 wherein each area/access point 508, 456, 516, 520, and/or zone 512, associated with a vehicle 104, may comprise one or more sensors to determine a presence of a user; as taught by RICCI). 
RICCI, DAVIS and TAKADA do not teach wherein the processor is configured to control the display to be divided into first and second areas.
In similar field of endeavor, LEE2 teaches wherein the processor is configured to control the display to be divided into first and second areas (See figs. 18A-19B, par. 0171, wherein if the multiple users are selected, referring to FIGS. 18A and 18B, the controller 150 bends at least one part of the flexible display unit 172 so that an optimal view is provided depending on each of the searched-for user locations; as taught by LEE2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the RICCI, DAVIS and TAKADA device to include the teachings of LEE2 wherein the processor is configured to control the display to be divided into first and second areas. Such a person would have been motivated to make this combination as flexible display makes possible wider application of a new user interface that is limitedly possible or impossible with the existing glass-based substrate (LEE2, par. 0007).

As to claim 19, RICCI, DAVIS,  TAKADA and LEE2  teach the limitations of claim 18. RICCI  further teaches wherein the processor is configured to, when a passenger sitting on the first seat gets off from a vehicle (See fig. 5B, par. 0281 wherein each area/access point 508, 456, 516, 520, and/or zone 512, associated with a vehicle 104, may comprise one or more sensors to determine a presence of a user; as taught by RICCI).  LEE2 further teaches control the display such that the first and second areas are combined into one area again (See figs. 11-17, par. 0108, wherein if the flexible display unit 172 is bent by force as illustrated in FIG. 4, the controller 150 rearranges, separates, or combines screen images already displayed on the flexible display unit 172 or changes a curvature, depending on the bending direction and a bending angle of the flexible display unit 172 and the returning acceleration at which the bent flexible display unit returns back to its original shape; as taught by LEE2).

Response to Arguments 
Applicant argues that [“For these reasons, the cited references fail to describe or suggest displaying, based on the sensor detecting a hand of the first passenger moving toward the first display, information on the first display according to a hand gesture of the first passenger, and reducing, based on the sensor detecting the hand of the first passenger moving toward the second display, a number of functions executable on the second display, where the first passenger is a primary user of the first display and the second passenger is a primary user of the second display, as described in amended claim 1” (Page 8)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US10315566B2
2017-03-06
Vehicle control device mounted on vehicle and method for controlling the vehicle
US8892299B2
2010-02-19
Vehicle user interface with proximity activation


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174